ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Allowable Subject Matter
2.	  Remaining Claims 1, 3-4 and 7  are allowed.  

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 

 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination a train operation planning support system comprising:  a station-to-station running time data storage device that stores station-to-station running time required time data and station-to-station running time buffer time data,  the station-to-station running time required time data indicative of a first required time that is time required for a train running station-to-station, the station-to-station running time buffer time data indicative of a first buffer time  for absorbing a delay in station-to-station running time, a station dwell time required time data storage device that stores station dwell time required time data and station dwell time buffer time data, the station dwell time required time data indicative of a second required time that is time required for the train stopping at the arrival station, the station dwell time buffer time data indicative of a second buffer time that is a buffer time  for absorbing a delay in station dwell time; a timetable data storage device that stores timetable data; a display processor that displays refers to the station-to-station running time data storage device and the station dwell time required time data storage device to display a timetable of the train in which  the first required time and the first buffer time about running time of the train and running time which is obtained by adding the first required time 2Application No. 16/273,536 Reply to Office Action of January 28, 2021 to the first buffer time are placed, and the second required time and the second buffer time about dwell time of the train and dwell time which is obtained by adding the second required time to the second buffer time are placed, as  and an editing processor that edits, when one of the first required time, the first buffer time, and the running time on the timetable is edited, at least one of the others of the first required time, the first buffer time, and the running time, and edits, when one of the second required time, the second buffer time, and the target dwell time on the timetable is edited, at least one of the others of the second required time, the second buffer time, and the target dwell time, and stores a result of editing to the timetable data storage device.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.